Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims foreign priority to the following applications of India:  201941027431 (filed 07/09/2019), 201941032560 (filed 08/12/2019), and 201941033077 (filed 08/16/2019).
New claim 121 depends from claim 47 is being examined in current Office Action.  However, new claims 122 and 123 depend from withdrawn claims 27 and 62, respectively, are not being examined in the current Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 line 1, the term “if” in the phrase “if the CSI-RS is…” is vague and indefinite.  It is vague and indefinite because it is questionable whether said condition using the term “if” should be considered.  It is suggested that the term “if” is replaced by a term such as “when”.  Similar problem appears in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 9-11, 47-49, and 120 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20180007731 A1, hereinafter PARK_731), in view of Chen et al. (US 20140044040A1, hereinafter Chen).

Regarding claim 1, PARK_731 teaches a method of wireless communication performed by an apparatus of a user equipment (UE), comprising (in general, see para. 540-583, that disclose two reporting schemes and both could be used for rejection purposes; see also fig. 15 and corresponding paragraphs at least para. 316-320 for the two reporting schemes above):
receiving configuration information that indicates a plurality of channel state information reference signal (CSI-RS) resources (see at least para. 308 and 317, e.g. eNB informs UE about CSI-RS configurations);
receiving information of a CSI-RS resource of the plurality of the CSI-RS resources (see at least para. 308, e.g. when an eNB informs a UE belonging to the cell thereof of information about CSI-RSs, the eNB needs to inform the UE of information about a time-frequency to which a CSI-RS for each antenna port is mapped); and 
transmitting a CSI report that includes channel state information (CSI) or other information associated with the CSI-RS (see at least para. 540-546, e.g. UE measures a CSI-RS through a CSI process and reports CSI measurement results).
PARK_731 differs from the claim, in that, it does not specifically disclose an indication of a CSI-RS resource,…wherein the indication comprises a bitmap that indicates the CSI-RS resource was used to transmit a CSI-RS, which is well known in the art and commonly used for improving network efficiency.
Chen, for example, from the similar field of endeavor, teaches similar or known mechanism of an indication of a CSI-RS resource,…wherein the indication comprises a bitmap that indicates the CSI-RS resource was used to transmit a CSI-RS (in general, see fig. 5 and corresponding paragraphs at least 60-70, in particular, see at least para. 67, e.g. bits and bitmap used for indicating CSI-RS resources), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Chen into the method of PARK_731 for improving network efficiency.

Regarding claim 5, PARK_731 in view of Chen teaches determining that the CSI-RS is received is based on decoding information indicating that the CSI-RS resource is included in a transmit opportunity (TXOP), wherein the CSI report is transmitted based on whether the CSI-RS being received.  (PARK_731, see at least para. 578 along with para. 419, e.g. TXOP)

Regarding claim 6, PARK_731 in view of Chen teaches determining that the CSI-RS is received based on the indication of the CSI-RS resource, wherein the CSI report is transmitted based on the CSI-RS being received.  (PARK_731, see at least para. 578 along with para. 317, e.g. informed by the eNB as one example; Chen, see at least para. 67, e.g. bitmap indication)

Regarding claim 9, PARK_731 in view of Chen teaches if the CSI-RS is not received, the CSI report relates to a CSI-RS received by the UE before the plurality of CSI-RS resources.  (PARK_731, see at least para. 574 along with claim 21, e.g. UE can repeat operation of returning to previous measurement gaps)

Regarding claim 10, PARK_731 in view of Chen teaches if the CSI-RS is not received, the CSI report indicates that the CSI-RS is not received.  (PARK_731, see at least para. 576-577 along with claim 22, e.g. an OOR (out-of-range) is transmitted to the eNB when CSI reporting is performed)

Regarding claim 11, PARK_731 in view of Chen teaches the CSI report comprises at least one of: an indication that the CSI-RS resource is associated with the CSI report, an indication of a CSI period associated with the CSI report, or an indication of whether the CSI report is valid. (PARK_731, see at least para. 567, e.g. CQI, RI, and PMI are reported as CSI)

Regarding claims 47, 48, and 49, these claims are rejected for the same reasoning as claims 1, 5, and 6, respectively, except each of these claims is in apparatus claim format.
To be more specific, PARK_731 in view of Chen also teaches a same or similar apparatus with interfaces and processing system (PARK_731, see at least fig. 20), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 120, PARK_731 in view of Chen teaches wherein the configuration information further indicates that the CSI-RS is transmittable on the plurality of CSI-RS resources, and wherein the configuration information identifies one or more slot offsets for resource allocations for the plurality of CSI-RS resources.  (Chen, see at least para. 39-46 of fig. 2, e.g. CSI-RS configurations)

Regarding claim 121, PARK_731 in view of Chen teaches the bitmap is obtained via a common physical downlink control channel (PDCCH).  (Chen, see at least para. 66-67, e.g. using PDCCH)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PARK_731 in view of Chen, as applied to claim 1 above, and further in view of Karjalainen et al. (WO 2019097356 A1, hereinafter Karjalainen, NOTE: corresponding US 20200366351 A1 is current being used for rejection citations below).

Regarding claim 7, PARK_731 in view of Chen teaches all of the subject matters as in claim 1, except the plurality of CSI-RS resources are associated with a tracking reference signal (TRS) burst, and wherein the method further comprises: receiving the TRS burst when all of the plurality of CSI-RS resources are included in a transmit opportunity of a network entity that transmitted the TRS burst, which are well known in the art and commonly used for improving performance and throughput of network nodes.
Karjalainen, for example, from the similar field of endeavor, teaches similar or known mechanism such that the plurality of CSI-RS resources are associated with a tracking reference signal (TRS) burst, and wherein the method further comprises: receiving the TRS burst when all of the plurality of CSI-RS resources are included in a transmit opportunity of a network entity that transmitted the TRS burst (Karjalainen, see at least para. 34 and 38, e.g. CSI-RS resources for TRS), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Karjalainen into the method of PARK_731 in view of Chen for improving performance and throughput of network nodes.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK_731 in view of Chen, as applied to claim 1 above, and further in view of Koorapaty et al. (US 20160094374 A1, hereinafter Koorapaty).

Regarding claim 12, PARK_731 in view of Chen teaches receiving a grant for a shared channel that overlaps at least one CSI-RS resource of the plurality of CSI-RS resources (PARK_731, see at least 147 and 149 along with fig. 15, e.g. PDCCH (DL grant in DCI) allocates PDSCH resources comprising CSI-RS resources of fig. 15).
PARK_731 in view of Chen differs from the claim, in that, it does not specifically disclose rate matching the shared channel around the at least one CSI-RS resource; which is well known in the art and commonly used for improving channel estimations.
Koorapaty, for example, from the similar field of endeavor, teaches similar or known mechanism of rate matching the shared channel around the at least one CSI-RS resource (see at least para. 81-82 of fig. 9, e.g. UE 10 receives the data, or PDSCH, assuming rate matching around all REs in the union of the REs identified by both ZP CSI-RS configurations); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Koorapaty into the method of PARK_731 in view of Chen for improving channel estimations.

Regarding claim 13, PARK_731 in view of Chen and Koorapaty teaches the at least one CSI-RS resource is for a zero-power CSI-RS (Koorapaty, see at least para. 81-82 of fig. 9, e.g. UE 10 receives the data, or PDSCH, assuming rate matching around all REs in the union of the REs identified by both ZP CSI-RS configurations)


Claim 16-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over PARK_731 in view of Chen, as applied to claim 1 above, and further in view of PARK et al. (US 20180198499 A1, hereinafter PARK_499).

Regarding claim 16, PARK_731 in view of Chen teaches receiving a trigger for transmission of the CSI report, wherein the trigger identifies the CSI report as an aperiodic CSI report, a periodic CSI report, or a semi-persistent CSI report; and performing the transmission of the CSI report in accordance with the trigger (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering). 
PARK_731 in view of Chen, differs from the claim, in that, it does not specifically disclose retransmission of the CSI report, which is well known in the art and commonly used for improving resource usage efficiency.
PARK_499, for example, from the similar field of endeavor, teaches similar or known mechanism of retransmission of the CSI report (in general, see para. 479-492, in particular, see at least para. 489-490, e.g. use of a B-bit indicator to exceptionally retransmit), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK_499 into the method of PARK_731 in view of Chen for improving resource usage efficiency.

Regarding claim 17, PARK_731 in view of Chen and PARK_499 teaches the trigger includes an indication that the trigger is an aperiodic retransmission trigger for the CSI report.  (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering; PARK_499, see at least para. 489-490 along with para. 487, e.g. aperiodic CSI request)

Regarding claim 20, PARK_731 in view of Chen and PARK_499 teaches the trigger includes an indication of at least one of: an uplink resource for the retransmission of the CSI report, encoding information for the retransmission of the CSI report, or a channel access type for the retransmission of the CSI report.  (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering; PARK_499, see at least para. 489-490 along with para. 80, e.g. DCI specifies B-bit indicator in #n subframe to override a reporting type for retransmission)

Regarding claim 21, PARK_731 in view of Chen and PARK_499 teaches the trigger includes an indication of whether the CSI report for which the retransmission is triggered is an aperiodic CSI report, a periodic CSI report, or a semi-persistent CSI report.  (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering; PARK_499, see at least para. 489-490 along with para. 487, e.g. aperiodic CSI request)

Regarding claim 22, PARK_731 in view of Chen and PARK_499 teaches the trigger identifies the CSI report as the semi-persistent CSI report.  (Chen, see at least 66, e.g. signaling may be sent to indicate semi-persistently active CSI-RS configurations)

Regarding claim 23, PARK_731 in view of Chen and PARK_499 teaches performing the retransmission of the CSI report in accordance with the trigger further comprises performing the retransmission based on a maximum time limit between the trigger and a previous trigger for the CSI report.  (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering; PARK_499, see at least para. 489-490, e.g. to override the reporting type (e.g., W_1) (having an error) for a CSI process of feeding back the most recently reported specific reporting type (e.g., W_1) before #(n-k) SF)


Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered.  Regarding independent claims 1 and 47, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465